Citation Nr: 1822084	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-44 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of head injury, to include headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The appellant served in the Army National Guard from April 1975 to December 2000, including periods of active duty for training (ACDUTRA) from July 1975 to November 1975 and August 1985 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2016, the appellant testified at a videoconference hearing.  A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) before whom the appellant testified is no longer employed by the Board.  In February 2018, the Board offered the appellant the opportunity to testify before another VLJ.  In February 2018, the appellant indicated that he does not want another hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that his current head injury, hearing loss, and tinnitus are related to an injury during a period of active duty for training.  He contends that he sustained a head injury during a period of active duty for training in August 1985.  The appellant testified that he was hit on the head with a hatch door while he was in annual training at Fort Drum in 1985.  He testified that he woke up in a field and was taken to a field hospital for treatment.  The appellant asserts that he has residual cognitive problems and headaches as a result of the injury during ACDUTRA.  
A service record in the claims file shows that the appellant attended annual training from August 22, 1985 to September 8, 1985.  

The appellant is competent to testify that he was hit in the head with a hatch.  The Board finds the appellant's lay contentions of being hit in the head in the hatch in August 1985 to be both credible and competent.

There are no service treatment records in evidence pertaining to the appellant's Army National Guard service.  Therefore, a remand is necessary to attempt to obtain any outstanding service treatment records.

It also appears that relevant treatment records that are still outstanding.  At the Board hearing, the appellant stated that he has received treatment from two private neurologists, Dr. Christian and Dr. Yellen.  The treatment records from those physicians should be obtained and associated with the claims file.  

A May 2016 opinion from a private neurologist, Dr. R.K., noted that the appellant had been treated since 1999 for an accident in August 1999.  The physician opined that the appellant has complaints stemming from his accident of 1985 that include post-traumatic headaches, hearing loss, tinnitus, and balance disturbance resulting from his dizziness.  The AOJ must obtain an a medical opinion addressing whether current residuals of a head injury, hearing loss, or tinnitus are due to a disease or injury during a period of ACDUTRA or to an injury during a period of INACDUTRA.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In May 2012, the appellant had a VA examination for hearing loss and tinnitus.  The examination report did not show a hearing loss disability as defined by 38 C.F.R. § 3.385.  The examiner opined that it was possible that his tinnitus began after he was hit in the head in 1985; however, this was not during active duty service.  The May 2012 medical opinion is inadequate because it is speculative.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The appellant has reported that his hearing loss has worsened since the 2012 examination.   Because the appellant asserts that his hearing has worsened, it is unclear whether he currently has hearing loss as defined by § 3.385.  A remand is necessary to obtain a new examination to determine whether current hearing loss and tinnitus are related to a disease or injury incurred in or aggravated during a period of ACDUTRA or a result of an injury incurred or aggravated during a period or periods of INACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the RMC, the State Adjutant General, the Army Human Resources Command, or any other appropriate Federal or State custodian, in order to secure service treatment and personnel records from the Veteran's service in the New York Army National Guard.  All efforts to obtain the records should be documented.  If any records are unavailable, a formal finding should be issued.

2.  Review the record and prepare a memorandum detailing the dates of each period of active service, ACDUTRA and INACDUTRA.

3.  After obtaining appropriate authorization from the appellant, request treatment records from Dr. Christian and Dr. Yellen.  Any records obtained should be associated with the claims file.  

4.  Schedule the appellant for a VA examination for traumatic brain injury.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  To assist the examiner in addressing the questions below, the RO must provide the examiner exact periods of active duty, ACDUTRA, and INACDUTRA.  The examiner should address the following:
(a)  Does the appellant currently have clinical symptoms of a head injury or a traumatic brain injury?

(b)  For any diagnosed head injury the examiner should provide opinions as to the following questions:

(i)  whether a head injury is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or

(ii)  whether a head injury is a result of an injury incurred in or aggravated during a period of INACDUTRA.

(c)  In addressing the above questions, the examiner is advised that the appellant's testimony that he was hit in the head by a hatch during service in August 1985 is considered competent and credible.  

(d)  The examiner should consider private medical records from Dr. R.K., relating the appellant's current post-traumatic headaches, hearing loss, tinnitus, and balance disturbance to the August 1985 incident.  

(e) The examiner should also consider and weigh any evidence related to an accident in 1999.  

The examiner should provide a complete rationale for the opinions. 

5.  Schedule the appellant for a VA audiological examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  To assist the examiner in addressing the questions below, the RO must provide the examiner exact periods of active duty, ACDUTRA, and INACDUTRA The examiner should address the following questions:

(a)  The examiner should indicate whether the appellant has a current hearing loss disability as defined by § 3.385.  The examiner should address the following:  

(i) the examiner should provide an opinion as to whether his current hearing loss is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or

(ii) is a result of an injury incurred in or aggravated during a period of INACDUTRA.

(iii) the examiner should provide an opinion as to whether tinnitus is a result of a disease or injury incurred in or aggravated during a period or ACDUTRA; or 

(iv) is a result of an injury incurred in or aggravated during a period of INACDUTRA.  

(b)  The examiner should consider the incident in August 1985 when the appellant was hit in the head with a hatch.  The examiner should also consider his noise exposure as a mechanic.  

(c)  The examiner should consider private medical records from Dr. R.K., relating the appellant's current hearing loss and tinnitus to the August 1985 incident.  

(d) The examiner should also consider and weigh any evidence related to an accident in 1999.  

The examiner should provide a complete rationale for the opinions.  

6.  Readjudicate the claims.  If the claims remain denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




